Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is in response to the amendment filed 11/18/2022. 
3.	In the instant amendment, claims 1 and 5 were amended; claims 2, 6 and 9-20 are cancelled; claims 1 and 5 are independent claims. Claims 1, 3-5, 7 and 8 have been examined and are pending. 

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.
  
Response to Arguments
5.	Applicant’s arguments in the instant Amendment, filed on 11/18/2022 with respect to the limitations below, have been fully considered but they are not persuasive. 
Applicant argues on (pages 5-6): that the proxy in Innes is persistent to handle requests and responses between the client and the server not established according to any information extracted from the resource access request information. The proxy in Innes cannot be established according to any information extracted from the resource access request information. The access mediator instance in the present application is temporarily established after the resource access request is received, the access mediator instance is established according to the user information and target resource information extracted from the resource access request information. Rather than an access mediator, in the present application it is a request receiver 101 that receives the resource access request. In other words, the access mediator instance in the present application is established on demand, and to further highlight its dynamic nature, claims 1 and 5 are currently amended to make it more obvious that the access mediator instance is only used for a resource access session and will be deleted after a resource access session is finished. The applicant respectfully submits that in the present application the access mediator instance is dynamically established so as to get advantages of the present invention. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the access mediator instance is temporarily established after the resource access request is received. The request receiver 101 receives the resource access request. The access mediator instance is established on demand. The access mediator instance is dynamically established so as to get advantages) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
b.	Applicant argues on (page 7): the cited prior art Innes in view of Qui fails to explicitly disclose “extracting user information and target resource information from the resource access request information, and requiring to establish a corresponding access mediator instance according to the user information and the target resource information; establishing the access mediator instance to establish a resource access channel exclusive to the resource access request; deleting the access mediator instance after a resource access session is finished. 
The Examiner respectfully disagrees with the applicant’s arguments because Innes discloses receiving a resource access request and acquiring resource access request information. The information from the resource access request is then extracted. A proxy is established [access mediator instance]  to set up a channel for resource access that is exclusive to the resource access request. The proxy device [access mediator instance] may retrieve the resource requested by the client device and provide it to the client device. This is done according to the resource access request information received by the proxy [access mediator instance] see Innes, Figures 9A, 9B, 9C; [0149], [0154], Figures 9B-9C; [0082], [0121], [0124], [0110]). Qui was used in combination with Innes to disclose an access request carries an identification of the target service for example: the name of the target service or the name of the access interface or the ID number of the target service [target resource information]. In order to facilitate the step of finding the corresponding access agent object, the access request may also carry information to identify the access object. When the access request is initiated by a user using the application on the second device that initiated the access request, the access request may also contain user identification [user information], See Qui, [0116]-[0117]). 
Applicant’s arguments with respect to claim(s) 1 and 5 with regard to the limitation “deleting the access mediator instance after a resource access session is finished,” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
c.	Applicant argues on (pages 7-8: the cited prior art Innes in view of Qui fails to explicitly disclose “the advantages of the present invention,” such as an exclusive access channel is dynamically established according to the resource access request . 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., exclusive access channel is dynamically established according to the resource access request) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

d.	Applicant further argues (pages 8-11) that the cited prior art is non-obvious and non-analogous art. The current invention is directed to create dynamic access channel between the user terminal and the target resource, thereby improving the network security, and guaranteeing the user experience. Such a solution is non-obvious in view of the cited references. The examiner didn’t response to arguments in Section 3.4 submitted on 09/08/2022
In response to applicant's argument that Innes in view of Qui is non-obvious or non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Innes is directed to network security such that Innes is directed to providing approaches for a client device to securely access resources using a proxy device (see Innes, [0002]). Qui is directed to network security such that it is directed to a permission control method to map user information and resource information for flexible and granular permission control (See Qui, [0107] & [0112]). For section 3.2 of the arguments submitted on 09/08/2022. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., exclusive access channel is dynamically established according to the resource access request) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
e.	Applicant’s arguments (page 5): Additionally, as to the dependent claims 3-4 and 7-8 the Applicant argues that the claims are dependent directly or indirectly from a respective one of claims of independent claims 1 and 5 and are therefore distinguished from the cited art at least by virtue OR allowable at least based on of their additionally recited patentable subject matter.
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the dependent claims 3-4 and 7-8 are rejected at least based on the rationale and response presented to the argument for their respective base claims, and the reference applied to the dependent claims 3-4 and 7-8.
Therefore, in view of the above reasons, the Examiner maintains the rejection with the cited prior art references. 


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Innes et al (“Innes,” US 20150365412) in view of Qui et al (“Qui,” CN107784221, see English Translation of CN107784221) and further in view of Foltz (“Folz” WO2017136192). 

Regarding claim 1, Innes discloses a method for processing network resource access requests, comprising:
receiving a resource access request and acquiring resource access request information;  (Innes, Figures 9A, 9B and 9C and associated text describes receiving a resource access request and acquiring resource access request information)
extracting information from the resource access request information (Innes, [0149], [0154], Figures 9B, item 932 and 946 FIG 9C describes extracting information from the resource access request information)
establishing the access mediator instance to establish a resource access channel exclusive to the resource access request; (Innes, [0082], [0121] & [0124] describes establishing the proxy [access mediator instance] to establish a channel for resource access exclusive to the resource access request) and
initiating an access to a target resource correspondingly by using the access mediator instance (Innes, [0110], the proxy device [access mediator instance] may retrieve the resource requested by the client device and provide it to the client device)
according to the resource access request information received by the access mediator instance, (Innes, Figures 9A, 9B and 9C and associated text describes according to the resource access request information received by the proxy [access mediator instance]). 
receiving a response of the target resource by using the access mediator instance (Innes, Figures 9A, 9B and 9C and associated text describes receiving a response of the target resource by using the proxy [access mediator instance]) and
transferring the response to a user terminal; (Innes, Figures 9A, 9B and 9C and associated text describes transferring the response to a client device [user terminal]) 
Innes fails to explicitly disclose user information and target resource information from the resource access request information, and requiring to establish a corresponding access mediator instance according to the user information and the target resource information. 
However, in an analogous art, Qui discloses user information and target resource information from the resource access request information, (Qui, [0116]-[0117] access request may carry an identification of the target service, for example: the name of the target service, or the name of the access interface, or the ID number of the target service [target resource information]. In order to facilitate the subsequent step of finding the corresponding access agent object, the access request may also carry information to identity the access object. When the access request is initiated by a user using the application on the second device that initiated the access request, the access request may also contain: user identification [user information]; Also see [0107]-[0162] which describes these steps in greater detail)
 and requiring to establish a corresponding access mediator instance according to the user information and the target resource information (Qui, [0116]-[0121], In Step 102, according to the access object initiating an access request, an access agent object corresponding to said access object is triggered to provide an object initiating service request to a target service. The first device may not also store the correspondence described in 1), instead upon receiving the access request, creating an access agent object [access mediator instance] corresponding to said access object in this step and triggering the access agent object to provide an object-initiated service request to the target service; Also see [0107]-[0162] which describes these steps in greater detail)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Qui with the method and system of Innes to include user information and target resource information from the resource access request information, and requiring to establish a corresponding access mediator instance according to the user information and the target resource information. One would have been motivated to provide a permission control method to map user information and resource information for flexible and granular permission control (Qui, [0107] & [0112]). 
Innes and Qui fail to explicitly disclose deleting the access mediator instance after a resource access session is finished. 
However, in an analogous art, Foltz discloses deleting the access mediator instance after a resource access session is finished, (Foltz, [0031], A proxy reference object can be deleted when the driver component 206 has completed processing the session task associated with the reference object).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Foltz with the method and system of Innes and Qui to include deleting the access mediator instance after a resource access session is finished. One would have been motivated to provide seamless modification of software components in distributed computing systems based on a proxy object system (Foltz, [0002]). 

Regarding claim 5, Innes discloses a method for processing network resource access requests, comprising:
receiving a resource access request and acquiring resource access request information; (Innes, Figures 9A, 9B and 9C and associated text describes receiving a resource access request and acquiring resource access request information)
extracting information from the resource access request information, (Innes, [0149], [0154], Figures 9B, item 932 and 946 FIG 9C describes extracting information from the resource access request information) and
establishing the access mediator instance to establish a resource access channel exclusive to the resource access request; (Innes, [0082], [0121] & [0124] describes establishing the proxy [access mediator instance] to establish a channel for resource access exclusive to the resource access request) and
initiating an access to a target resource correspondingly by using the access mediator instance according to the resource access request information received by the access mediator instance, (Innes, [0110], the proxy device [access mediator instance] may retrieve the resource requested by the client device and provide it to the client device; Figures 9A, 9B and 9C and associated text describes according to the resource access request information received by the proxy [access mediator instance])
receiving a response of the target resource by using the access mediator instance (Innes, Figures 9A, 9B and 9C and associated text describes receiving a response of the target resource by using the proxy [access mediator instance]) and 
transferring the response to a user terminal; (Innes, Figures 9A, 9B and 9C and associated text describes transferring the response to a client device [user terminal]) 
Innes fails to explicitly disclose target resource information; requiring to establish a corresponding access mediator instance according to the target resource information; 
However, Qui discloses target resource information; (Qui, [0116]-[0117] access request may carry an identification of the target service, for example: the name of the target service, or the name of the access interface, or the ID number of the target service [target resource information]. In order to facilitate the subsequent step of finding the corresponding access agent object, the access request may also carry information to identity the access object. When the access request is initiated by a user using the application on the second device that initiated the access request, the access request may also contain: the second device identification, the application identification and the user identification; Also see [0107]-[0162] which describes these steps in greater detail)
requiring to establish a corresponding access mediator instance according to the target resource information, (Qui, [0116]-[0117] access request may carry an identification of the target service, for example: the name of the target service, or the name of the access interface, or the ID number of the target service [target resource information]. In order to facilitate the subsequent step of finding the corresponding access agent object, the access request may also carry information to identity the access object. When the access request is initiated by a user using the application on the second device that initiated the access request, the access request may also contain: the second device identification, the application identification and the user identification; Also see [0107]-[0162] which describes these steps in greater detail)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Qui with the method and system of Innes which describes extracting information from the resource access request information to include target resource information; requiring to establish a corresponding access mediator instance according to the target resource information; and deleting the access mediator instance after a resource access session is finished.  One would have been motivated to provide a permission control method to map resource information for flexible and granular permission control (Qui, [0107] & [0112]). 
	Innes and Qui fail to explicitly disclose and deleting the access mediator instance after a resource access session is finished. 
However, in an analogous art, Foltz discloses and deleting the access mediator instance after a resource access session is finished, (Foltz, [0031], A proxy reference object can be deleted when the driver component 206 has completed processing the session task associated with the reference object).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Foltz with the method and system of Innes and Qui to include and deleting the access mediator instance after a resource access session is finished. One would have been motivated to provide seamless modification of software components in distributed computing systems based on a proxy object system (Foltz, [0002]). 

8.	Claim(s) 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Innes et al (“Innes,” US 20150365412), Qui et al (“Qui,” CN107784221, see English Translation of CN107784221A) in view of Foltz et al (“Foltz,” WO2017136192) and further in view of Breiter et al (“Brieter,” US 20030046420). 

Regarding claim 3, Innes, Qui and Foltz disclose the method for processing network resource access requests according to Claim 1. 
Innes, Qui and Foltz fail to explicitly disclose wherein establishing the access mediator instance specifically comprises: selecting a corresponding access mediator template according to a request for establishing the access request mediator instance, generating a corresponding access mediator instance according to the access mediator template, and starting and configuring the access mediator instance; or, selecting a corresponding access mediator template according to a request for establishing the access request mediator instance, generating a corresponding access mediator instance according to the access mediator template, and starting the access mediator instance.
However, in an analogous art, Breiter discloses wherein establishing the access mediator instance specifically comprises: selecting a corresponding access mediator template according to a request for establishing the access request mediator instance, generating a corresponding access mediator instance according to the access mediator template, and starting and configuring the access mediator instance; (Breiter, [0009]-[0013] & [0043] describes wherein establishing the e-utility mediator provider instance with access to media services and infrastructure [access mediator instance] specifically comprises: selecting a corresponding e-utility mediator provider instance with access to media services and infrastructure using a template [access mediator template] according to a request for establishing the access request e-utility mediator provider instance with access to media services and infrastructure [mediator instance], generating a corresponding e-utility mediator provider instance with access to media services and infrastructure [access mediator instance] according to the e-utility mediator provider instance with access to media services and infrastructure using a template [access mediator template], and starting and setting up a e-utility mediator provider instance with access to media services and infrastructure [starting and configuring the access mediator instance]). 
or, selecting a corresponding access mediator template according to a request for establishing the access request mediator instance, generating a corresponding access mediator instance according to the access mediator template, and starting the access mediator instance.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Breiter with the method and system of Innes, Qui and Foltz to include wherein establishing the access mediator instance specifically comprises: selecting a corresponding access mediator template according to a request for establishing the access request mediator instance, generating a corresponding access mediator instance according to the access mediator template, and starting and configuring the access mediator instance; or, selecting a corresponding access mediator template according to a request for establishing the access request mediator instance, generating a corresponding access mediator instance according to the access mediator template, and starting the access mediator instance. One would have been motivated to organize the transmittal of digital information from a customer to a client via a distributed information system by employing a mediator and a handler, (Breiter, [0002]).

Regarding claim 4, Innes, Qui and Foltz disclose the method for processing network resource access requests according to Claim 3. 
Breiter further discloses wherein selecting a corresponding access mediator template specifically comprises: selecting the corresponding access mediator template according to the user information and the target resource information to guarantee terminal adaptation and resource adaptation (Breiter, [0009], the client asks the mediator for a template which is actually a list of services offered. It also contains other parameters for, e.g., Service level agreements [target resource information], quality of services, banking exchange [target resource information] and other client related data [user information]. In response, the mediator returns such a template. Later, the customer sends a selection of services he wants to make use of back to the mediator, which sets up an environment for the particular customer in accordance with the customer's selection, whereby the newly created environment gets identified by an instance key that gets returned to the customer)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Breiter with the method and system of Innes, Qui and Foltz to include wherein selecting a corresponding access mediator template specifically comprises: selecting the corresponding access mediator template according to the user information and the target resource information to guarantee terminal adaptation and resource adaptation. One would have been motivated to organize the transmittal of digital information from a customer to a client via a distributed information system by employing a mediator and a handler, (Breiter, [0002]). 

Regarding claim 7, Innes, Qui and Foltz disclose the method for processing network resource access requests according to Claim 5. 
Innes, Qui and Foltz fail to explicitly disclose wherein establishing the access mediator instance specifically comprises: selecting a corresponding access mediator template according to a request for establishing the access request mediator instance, generating a corresponding access mediator instance according to the access mediator template, and starting and configuring the access mediator instance; or, selecting a corresponding access mediator template according to a request for establishing the access request mediator instance, generating a corresponding access mediator instance according to the access mediator template, and starting the access mediator instance.
However, in an analogous art, Breiter discloses wherein establishing the access mediator instance specifically comprises: selecting a corresponding access mediator template according to a request for establishing the access request mediator instance, generating a corresponding access mediator instance according to the access mediator template, and starting and configuring the access mediator instance; (Breiter, [0009]-[0013] & [0043] describes wherein establishing the e-utility mediator provider instance with access to media services and infrastructure [access mediator instance] specifically comprises: selecting a corresponding e-utility mediator provider instance with access to media services and infrastructure using a template [access mediator template] according to a request for establishing the access request e-utility mediator provider instance with access to media services and infrastructure [mediator instance], generating a corresponding e-utility mediator provider instance with access to media services and infrastructure [access mediator instance] according to the e-utility mediator provider instance with access to media services and infrastructure using a template [access mediator template], and starting and setting up a e-utility mediator provider instance with access to media services and infrastructure [starting and configuring the access mediator instance]).
or, selecting a corresponding access mediator template according to a request for establishing the access request mediator instance, generating a corresponding access mediator instance according to the access mediator template, and starting the access mediator instance
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Breiter with the method and system of Innes, Qui and Foltz to include wherein establishing the access mediator instance specifically comprises: selecting a corresponding access mediator template according to a request for establishing the access request mediator instance, generating a corresponding access mediator instance according to the access mediator template, and starting and configuring the access mediator instance; or, selecting a corresponding access mediator template according to a request for establishing the access request mediator instance, generating a corresponding access mediator instance according to the access mediator template, and starting the access mediator instance. One would have been motivated to organize the transmittal of digital information from a customer to a client via a distributed information system by employing a mediator and a handler, (Breiter, [0002]).

Regarding claim 8, Innes, Qui, Foltz and Breiter disclose the method for processing network resource access requests according to Claim 7. 
Breiter discloses wherein selecting a corresponding access mediator template specifically comprises: selecting the corresponding access mediator template according to the target resource information to guarantee resource adaptation (Breiter, [0009], the client asks the mediator for a template which is actually a list of services offered. It also contains other parameters for, e.g., Service level agreements [target resource information], quality of services, banking exchange [target resource information] and other client related data [user information]. In response, the mediator returns such a template. Later, the customer sends a selection of services he wants to make use of back to the mediator, which sets up an environment for the particular customer in accordance with the customer's selection, whereby the newly created environment gets identified by an instance key that gets returned to the customer)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Breiter with the method and system of Innes, Qui and Foltz to include wherein selecting a corresponding access mediator template specifically comprises: selecting the corresponding access mediator template according to the target resource information to guarantee resource adaptation. One would have been motivated to organize the transmittal of digital information from a customer to a client via a distributed information system by employing a mediator and a handler, (Breiter, [0002]). 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J WILCOX/Examiner, Art Unit 2439



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439